DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In independent claims 1, 13 and 20, the inclusion of limitation, “a second conduit coupled to the exit port of the housing, a third conduit coupled to the exit port of the housing, a fourth conduit coupled to the secondary exit port of the housing, the fourth conduit forming a venturi channel, and a fifth conduit fluidly coupled to the fourth conduit at the venturi channel; a valve housing disposed within and coupled to the housing and having a valve stem extending through the valve port and coupled to a valve lever, the valve stem having an internal fluid bore, the valve stem further having a secondary internal fluid bore defined thereon that is structurally and fluidly independent from the internal fluid bore, the valve stem being operably configured to selectively translate in a valve translation path, the valve stem operably configured to have: a vacuum position along the valve translation path with the first, second, third, fourth, and fifth conduits fluidly coupled to one another, the internal fluid bore fluidly uncoupled to the first, second, third, fourth, and fifth conduits, and operably configured to generate a vacuum within the 
The closest prior art to Tanaka et al. (US Pub. 2010/0258653) which shows a showerhead with an air suction port into the water flow chamber, but fails to show the first through fifth conduits 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.